COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00154-CV


IN RE EQUIPMENT DEPOT, LTD.                                              RELATOR

                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 236-244405-10

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                    PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: September 8, 2014



      1
       See Tex. R. App. P. 47.4, 52.8(d).